DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 13 November 2020, in the matter of Application N° 16/028,854.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 12, and 13 have been canceled.  No claims have been added.
Claims 1, 4, 10, and 14 have been amended to narrow the “at least one sebum-absorbing starch” to recite “at least one sebum-absorbing rice starch.”  Support for narrowing the starch specifically to rice starch is found in the canceled claims.
No new matter has been added.
Thus, claims 1, 4, 6-11, and 14-21 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ arguments with respect to the previously raised obviousness rejection have been considered, but are moot due to the claim amendments and the new rejection applied as a result of claim amendments.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, each of the independent claims has been amended to recite “at least one sebum-absorbing rice starch.”  Having reviewed the canceled claims, especially claim 3 or 13, the Examiner notes that the previous recitation stated that the starch includes one or more of rice starch and corn starch.  The amendments to the base claims suggest that the recited composition will contain possibly multiple forms of rice starch.  It is unclear to the Examiner what Applicants’ claim is setting forth, notably since the instant specification does not appear to discuss there being different forms of rice starch.  There is definition provided which defines multiple starches which differ in their grain of origin, among which includes rice.
Clarification of the amended limitations is required.  For the purposes of continued consideration on the merits, the Examiner broadly and reasonably interprets the starch component as comprising rice starch.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 6-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al. (US Pre-Grant Publication Nº 2004/0258648 A1) in view of Aubert et al. (WO 2016/066730 A1; of record).
The composition of claim 1 is directed to a dry shampoo mousse concentrate.  The composition of claim 10 is directed to an aerosol mousse composition comprising the foregoing concentrate and a propellant.  As amended, both claims recite the same composition for mousse concentrate which comprises the following:
at least one sebum-absorbing rice starch;
at least one cleansing surfactant;
at least one anti-caking agent;
at least one plasticizer; and 
from about 30 wt% to about 70 wt% water, based upon the total weight of the mousse concentrate.
As amended, the limitations of claims 1 and 10 now include broad, categorical compositional limitations for the surfactant component (e.g., alkyl betaines, alkyl amidopropyl betaines, etc.).
Creamer is directed to multi-functional compositions which are used for modifying hair (see e.g., Abstract).  Paragraphs [0057], [0069], and [0070] define the different hair modifying compositions which are encompassed by the practiced invention.  Notably, ¶[0069] focuses in on propellant-driven forms such as mousses.
The Examiner acknowledges that the reference focuses on polymeric combinations of acrylamide and 2-acrylamido-2-methyl-1-propane-sulfonic acid, sodium salt (aka AM/AMPS) and these copolymer blends are required throughout the totality of the practiced invention.  However, as these copolymers are not excluded from the instantly claimed compositions, inclusion of this practiced copolymer will not be viewed or interpreted as a teaching away from the instantly claimed compositions.
Germane to the claimed compositions, Example 28 presents one particular hair styling or hair fixative composition which is considered to read on the recited compositional merits of the instant invention.  Therein, the Example provides the following generic formulation for its hair products:

    PNG
    media_image1.png
    295
    456
    media_image1.png
    Greyscale

Regarding the compositional merits of instant claim 1, the above generic formulation contains the recited sebum-absorbing starch (i.e., hair fixative), surfactant, anti-caking agent (i.e., viscosity control agent), plasticizer (i.e., humectant), and water.
Suitable hair fixative compounds used in the practiced compositions are disclosed in ¶[0150] and include corn starch.
Where the teachings of Creamer are considered deficient is with respect to the amended limitations narrowing the starch component to one that comprises rice starch.
In addition to teaching starch-based polymers as being suitable hair fixatives, Creamer also teaches the use of such polymers as being rheology modifiers (aka thickeners).
The teachings of Aubert are considered to supplement the teachings of Creamer in its definition of starch-based polymers, notably those which are incorporated into hair products.
As discussed, Creamer discloses that starch-based polymers, corn starch specifically, are used to provide a fixative and/or thickening property to the hair to which it is applied.  Creamer is also noted as teaching that its products will be formulated as many different types of hair care and/or cosmetic compositions, among which, shampoos and mousses are taught.
Aubert teaches that such products are formulated using powders which have the property of absorbing sebum and that preferred starches which are used for this component are maize (corn) starch and rice starch (see e.g., pg. 4, lines 16-21).
Though the teachings of Aubert do not discuss starches’ ability to function as rheology modifiers, thickeners, or fixatives, the Examiner submits that Creamer’s disclosure of corn starch possessing this property and use provides the requisite nexus to bridge the gap in Creamer’s teaching.  Therein, Creamer’s disclosure of corn starch (and starch-based polymers) possessing the aforementioned functionality in combination with Aubert’s disclosure of corn and rice-sourced starches being used as sebum-absorbing starches to be incorporated into shampoo and mousse is considered to teach and suggest the amended limitations recited in claims 1, 4, 10, and 14.  The combination of teachings are considered to convey to the ordinarily skilled artisan that corn starch is used not only as a thickening agent in hair care products, but also as a sebum-absorbing agent.  Thus, based on the above teachings, the skilled artisan would have a reasonably high expectation of success of modifying the teachings of Creamer by substituting rice starch for corn starch and arriving at the instantly claimed composition.

The Table presented in ¶[0148] (above) teaches that the hair fixative component will range from 0-15 wt% A.I. which the Examiner broadly and reasonably interprets being present in an amount ranging up to 15% by total weight of the composition.  As such, the Example is considered to teach total amount of sebum-absorbing starch as recited in claims 2-4 and 12-14.  
Suitable surfactants are exemplified in ¶[0153].  Additional surfactants which are used in the practiced compositions are also disclosed in ¶¶[0072]-[0078].  Common to both citations within the reference is that surfactants possessing an HLB ranging from 9-50 are considered to be suitable for the compositions.  Those which are presented in ¶¶[0072]-[0078] appear to have a preferred value ranging from 10-25.  Surfactants meeting the amended limitations recited in claims 1, 10, and 15 are taught in ¶¶[0072]-[0078] and notably, ¶[0073] discloses that amphoteric surfactants include cocoamidopropyl betaine.
The Table presented in ¶[0148] (above) teaches that the surfactant component will range from 0-15 wt% A.I.  The Examiner broadly and reasonably interprets this as the component being present in an amount ranging up to 15% by wt of the composition.  As such, the Example is considered to teach the total amount of surfactant as recited in claims 1, 10, 15, 20, and 21.
Suitable viscosity control agents used in the practiced compositions are disclosed in ¶[0149] and include bentonite.
The Table presented in ¶[0148] (above) teaches that the hair fixative component will range from 0-15 wt% A.I. which the Examiner broadly and reasonably interprets being present in an amount ranging up to 15% by total weight of the composition.  As such, the Example is considered to teach total amount of anti-caking agent as recited in claims 6, 7, 16, and 17.
Suitable humectants used in the practiced compositions are disclosed in ¶[0152] and include such compounds as glycerin, sorbitol, glycol, PEGs including PEG-4 to PEG-800.
As such, the Example is considered to teach the limitations of claims 8 and 18.

Water is disclosed in the Table as being added to bring the composition to a total of 100% of its total weight (aka “qs”).  The Examiner acknowledges that this does not expressly teach the amount of 30-70 wt% as recited in claims 1 and 10.  However, the Examiner submits that the Table as a whole, teaches and suggests the recited range.  MPEP §2144.05(II)(A) states that, in general, “differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.””
In the instant case, the Examiner notes that the practiced general formulation allows for, and encompasses the recited range of water for the hair fixative formulation.  As no showing of criticality or evidence has been presented in support of the recited range, the Examiner concludes that modification of the water concentration would have been obvious to the ordinarily skilled artisan at the time the instant invention was filed.
Claims 10 and 11 recite that the composition will additionally comprise a propellant component selected either from blends of propane and butane and blends of propane and isobutene.
Paragraph [0069] discloses that the practiced hair fixative compositions may additionally comprise a propellant and that it may be composed of one or more such volatile hydrocarbons compounds as: butane, isobutane, propane and the like.
Claims 9 and 19 recite that the composition will contain up to 45 wt% of a C1-C6 alcohol selected from the group consisting of methanol, ethanol, propanol, butanol, pentanol, hexanol, and mixtures thereof.
Paragraph [0057] of the reference discloses that the practiced compositions, in addition to water, may also contain one or more alkanols having a carbon chain length of 1-8 carbon atoms (e.g., ethanol, propanol).  The referenced paragraph and Table at ¶[0148] teach that the amount of alcohol may range up to at 99.5 wt% and 90 wt%, respectively.  Such is considered to teach and suggest the limitations of the recited claims as the recited amount of alcohol in the composition is encompassed by the disclosure.
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed compositions.
The reference as discussed above, provides the artisan with an empirical formulation used to produce hair fixative compositions which may be in the form of, for instance, aerosol-propelled mousse compositions.  The formulation lists almost every one of its components as being optional.  However, alternatively, the upper limit of each of the practiced components is such that they readily encompass the recited components.
Given that the governing type of formulation is directed to multifunctional hair compounds and the relied upon Example sets forth and defines said components, the Examiner concludes that the ordinarily skilled artisan, operating within the confines of the disclosed weight percentages of the Example and compositional definitions, would have had a reasonable expectation producing the recited hair compositions, absent a clear showing of criticality.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615